

113 HRES 348 IH: Expressing support for designation of September 2013 as National Prostate Cancer Awareness Month.
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 348IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Neugebauer (for himself, Mr. Young of Florida, Mr. Runyan, Mr. King of New York, Mr. Smith of Washington, Mr. Rush, Mr. McIntyre, Mr. Moran, Mr. Conyers, Mr. Bishop of Georgia, Ms. DelBene, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of September 2013 as National Prostate Cancer Awareness Month.Whereas countless families in the United States live with prostate cancer;Whereas 1 in 6 males in the United States will be diagnosed with prostate cancer in his lifetime;Whereas prostate cancer is the most commonly diagnosed non-skin cancer and the second most common cause of cancer-related deaths among males in the United States;Whereas in 2013, the National Cancer Institute estimates that nearly 240,000 men will be diagnosed with and more than 29,000 men will die of prostate cancer;Whereas 30 percent of newly diagnosed prostate cancer cases occur in males under the age of 65;Whereas approximately every 14 seconds, a male in the United States turns 50 years old and increases his odds of developing cancer, including prostate cancer;Whereas African-American males suffer from a prostate cancer incidence rate that is up to 65 percent higher than White males and have double the prostate cancer mortality rate of White males;Whereas obesity is a significant predictor of the severity of prostate cancer;Whereas the probability that obesity will lead to death and high cholesterol levels is strongly associated with advanced prostate cancer;Whereas males in the United States with one family member diagnosed with prostate cancer have a 33 percent chance of being diagnosed with the disease, males with two close family members diagnosed have an 83 percent chance, and males with three family members diagnosed have a 97 percent chance;Whereas screening by a digital rectal examination and a prostate-specific antigen blood test can detect the disease at the early stages, including the chances of survival for more than five years to nearly 100 percent;Whereas only 33 percent of males survive more than five years if diagnosed with prostate cancer after it has metastasized;Whereas there are no noticeable symptoms of prostate cancer while it is in the early stages, making screening critical;Whereas ongoing research promises further improvements in prostate cancer prevention, early detection, and treatment;Whereas educating people in the United States, including health care providers, about prostate cancer and early detection strategies is crucial to saving the lives of males and preserving and protecting families; andWhereas September 2013 would be an appropriate month to designate as National Prostate Cancer Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Prostate Cancer Awareness Month;(2)declares that steps should be taken to—(A)raise awareness about the importance of screening methods for, and treatment of, prostate cancer;(B)support research so that the screening and treatment of prostate cancer may be improved, and so that the causes of, and a cure for, prostate cancer may be discovered; and(C)continue to consider ways for improving access to, and the quality of, health care services for detecting and treating prostate cancer; and(3)calls on the people of the United States, interested groups, and affected persons to—(A)promote awareness of prostate cancer;(B)take an active role in the fight to end the devastating effects of prostate cancer on individuals, their families, and the economy; and(C)observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities.